Name: Council Regulation (EEC) No 3924/92 of 20 December 1992 laying down for 1993 certain measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 31 . 12 . 92 Official Journal of the European Communities No L 397/55. COUNCIL REGULATION (EEC) No 3924/92 of 20 December 1992 laying down for 1993 certain measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , establishing certain control measures for fishing activities (3 ); as amended by Regulation (EEC) No 3483 / 88 (4); Whereas Article 3 (2 ) of Commission Regulation (EEC) No 1381 / 87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels ( 5 ) provides that all vessels with chilled or refrigerated sea-water tanks are to keep on board a document certified by a competent authority and specifying the calibration of the tanks in cubic metres at 10-centimetre intervals , Having regard to Council Regulation (EEC) No 3760/ 92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (*), and in particular Article 11 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION: Whereas, in accordance with the procedure provided for in Article 2 of the Agreement on fisheries between the European Economic Community , of the one part , and the Government of Denmark and the Home Government of the Faroe Islands , of the other part (2), the Community and the Home Government of the Faroe Islands have held consultations concerning their mutual fishing rights for 1993 ; Artikel 1 1 . Vessels registered in the Faroe Islands are hereby authorized, until 31 December 1993 , to fish for the species listed in Annex I , within the geographical and quantitative limits laid down therein and in accordance with this Regulation, in the 200-nautical-mile fishing zone of the Member States in the North Sea , Skagerrak, Kattegat , Baltic Sea and Atlantic Ocean north of 43 °00'N. Whereas , in the course of these consultations, the delegations agreed to recommend to their respective authorities that certain catch quotas for 1993 should be fixed for the vessels of the other party; 2 . Fishing authorized under paragraph 1 shall be limitd , except in the Skagerrak, to those parts of the 200 ­ nautical-mile fishing zone lying seawards of 12 nautical miles from the baselines from which the fishing zones of Member States are measured . Whereas measures should be taken to implement the results of these consultations between the Community and the Faroe Islands and thus prevent any interruption of mutual fisheries relations as at 31 December 1992 ; Whereas , under the terms of Article 3 of Regulation (EEC) No 3760 / 92 , it is for the Council to fix the total catches allocated to third countries and to lay down the specific conditions under which such catches may be taken; 3 . Notwithstanding paragraph 1 , unavoidable by-catches of species for which no quota has been fixed in a given zone shall be permitted within the limits laid down by the conservation measures in force in the zone concerned . 4 . By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned . Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 ( 3 ) OJ No L 207 , 29 . 7 . 1987 , p. 1 . (4 ) OJ No J- 306 , 11 . 11 . 1988 , p. 2 . ( 5 ) OJ No L 132, 21 . 5 . 1987 , p. 9. 0 ) OJ No L 389 , 31 . 12 . 1992 , p. 1 . (2 ) OJ No L 226, 29 . 8 . 1980 , p. 11 . No L 397/ 56 Official Journal of the European Communities 31 . 12 . 92 Article 2 1 . Vessels fishing within the quotas fixed in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article . (d ) 16 for the fishing, by trawl , of blue ling in ICES divisions VI a (north of 56 °30' N) and VI b ; (e) 20 for the fishing of blue whiting in ICES sub-area VII (west of 12 °00' W) and ICES divisions VI a (north of 56 °30' N) and VI b ; ( f) 3 for the fishing, by long-line , of porbeagle in the whole Community zone with the exception of NAFO 3 PS :2 . The vessels referred to in paragraph 1 shall keep a log book in which the information set out in Annex II shall be entered . 3 . The vessels referred to in paragraph 1 shall transmit to the Commission , in accordance with the rules laid down in Annex III , the information set out in that Annex . 3 . Each licence shall be valid for one vessel only. Where two or more vessels are taking part in the same fishing operation, each vessel must be in possession of a licence . 4 . Licences may be cancelled with a view to the issue of new licences . Such cancellations shall take effect on the day before the date of issue of the new licences by the Commission . New licences shall take effect from their date of issue . 4 . Those vessels referred to in paragraph 1 which have chilled or refrigerated sea-water tanks shall keep on board a document certified by a competent authority and specifying the calibration of the tanks in cubic metres at 10-centimetre intervals . 5 . Licences shall be wholly or partially withdrawn before the date of expiry if the respective quotas , fixed in Article 1 , have been exhausted . 5 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of each vessel on both sides . 6 . Licences shall be withdrawn in the event of any failure to meet the obligations laid down in this Regulation . Article 3 7 . For a period not exceeding 12 months , no licence shall be issued for any vessel in respect of which the obligations laid down in this Regulation have not been met . 8 . Vessels authorized to fish on 31 December may continue their fishing activities as from the beginning of the following year , on the basis of this authorization, until the new lists of vessels for the year in question have been approved . 1 . Fishing in the waters referred to in Article 1 and within the quotas fixed in that Article shall be permitted only where a licence issued by the Commission on behalf of the Community and in compliance with the conditions set out in Annexes II and III . 2 . Licences shall be issued for the purposes of paragraph 1 provided that the number of licences valid on any one day does not exceed : ( a ) 14 for the fishing of mackerel in ICES divisions VI a (north of 56 °30' N), VII e , f and h , sprat in ICES sub-area IV and division VI a (north of 56 °30' N), horse-mackerel in ICES sub-area IV and divisions VI a (north of 56 °30' N), VII e , f and h and herring in ICES division VI a (north of 56 °30 ' N); 4 for the fishing of herring in ICES division III a N (Skagerrak); (b ) 15 for the fishing of Norway pout in ICES sub-area IV and division VI a (north of 56 °30' N) and sand-eel in ICES sub-area IV; (c) 20 for the fishing, by long line , of ling , tusk and blue ling in ICES divisions VI a (north of 56 °30 ' N) and VI b ; however, the total number of vessels allowed to fish simultaneously shall not exceed 10 ; Article 4 When an application for a licence is submitted to the Commission, the following information must be supplied: ( a) name of the vessel ; ( b ) registration number ; (c) external identification letters and numbers ; (d) port of registration ; (e ) name and address of the owner or charterer ; ( f) gross tonnage and overall length ; 31 . 12 . 92 Official Journal of the European Communities No L 397/57 2. the use of trawls and purse seines for the capture of pelagic species shall be prohibited from Saturday midnight to Sunday midnight . (g) engine power; (h ) call sign and radio frequency; ( i ) intended method of fishing; ( j ) intended area of fishing; (k) species for which it is intended to fish ; ( 1 ) period for which a licence is requested . Article 5 Fishing in the Skagerrak within the limits of the quotas referred to in Article 1 shall be subject to the following conditions: 1 . direct fishing for herring for purposes other than human consumption shall be prohibited; Article 6 Where an infringement is duly established, Member States shall without delay inform the Commission of the name of the vessel concerned and of any action they have taken. Article 7 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1992 . For the Council The President J. GUMMER No L 397 / 58 Official Journal of the European Communities 31 . 12 . 92 ANNEX I Faroese catch quotas for 1993 1 . Quotas for Faroese vessels fishing in the Community zone Species Fishing zone : ICES sub-area/division Quantity( tonnes) Ling, tusk and blue ling VI a C 1 ), VI b 800 (2) (3 ) Blue ling VI a (*), VI b 940 (4) Mackerel VI a (*), VII e, f, h 6 930 (9) Herring VI a (*), 660 Horse-mackerel IV , VI a (*), VII e , f, h 7 000 Norway pout IV, VI a (*) Sprat IV, VIa ( 1 ) &gt; 20 000 (5 ) Sand-eel IV Blue whiting VI a {*), VI b, VII ( 6 ) 62 000 (7) Other white fish (by-catches only) IV , Via ( J ) 400 Herring III a N (Skagerrak) ( 8 ) 500 Porbeagle Entire Community zone except NAFO 3 PS 125 (2) ( 1 ) North of 56 °30'N. (2) To be fished by long line . (3 ) Of which an incidental catch of other species of 20 % per ship, at any moment , is authorized in ICES divisions VI a and b . However , this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground . The total incidental catch of other species in VI a and VI b may not exceed 75 tonnes . (4) To be fished by trawl; by-catches of roundnose grenadier and black scabbard to be counted against this quota . (5) The overall quota (including for Norway pout and sand-eel , unavoidable by-catches of blue whiting) includes a maximum of 2 000 tonnes of sprat. A maximum of 6 000 tonnes of Norway pout may be fished in ICES division VI a north of 56 °30'N subject to the provision on request by the Community of details of the quantity and composition of any by-catch taken. (6) West of UOOOW. (7 ) Unavoidable by-catches of argentine to be counted against this quota . (8) Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden. (9) Of which 1 000 tonnes may be fished from 1 October to 31 December 1993 in Community waters in division IV a. 2. Quotas for Faroese vessels fishing in Greenland waters according to Article 1 (3 ) of the EEC/Greenland Fisheries Protocol ( J ) ( shown for information only) Species Fishing zones : ICES division of NAFO sub-area Quantity(tonnes) Northern deepwater prawn XIV/V 1 150 (Pandalus borealis) Greenland halibut NAFO 0/ 1 150 XIV/V 150 Redfish XIV/V 500 Capalin XIV/V 10 000 ( i ) OJ No L 252, 15 . 9 . 1990 , p. 2 . 31 . 12 . 92 Official Journal of the European Communities No L 397/59 ANNEX II When fishing within the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries , the following details are to be entered in the log-book immediately after the following events : 1 . after each haul 1.1 . the quantity ( in kilograms live weight) of each species caught; 1 . 2 . the date and the time of the haul ; 1.3 . the geographical position in which the catches were made; 1.4 . the fishing method used; 2 . after each transhipment to or from another vessel 2.1 . the indication 'received from' or 'transferred to'; 2.2 . the quantity ( in kilograms live weight) of each species transhipped; 2.3 . the name, external identification letters and numbers of the vessel to or from which the transhipment occurred; 3 . after each landing in a port of the Community 3.1 . name of the port ; 3.2 . the quantity (in kilograms live weight) of each species landed ; 4 . after each transmission of information to the Commission of the European Communities 4.1 . date and time of the transmission ; 4.2 . type of message : IN, OUT, ICES , WKL or 2 WKL; 4.3 .. in the case of radio transmission : name of the radio station . No L 397 /60 Official Journal of the European Communities 31 . 12 . 92 ANNEX III 1 . The information to be transmitted to the Commission of the European Communities and the timetable for its transmission are as follows : 1.1 . On each occasion the vessel enters the 200-nautical-mile zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : ( a ) the information specified under 1.5 ; (b ) the quantity (in kilograms live-weight) of each species of fish in the hold; (c ) the date and ICES division within which the master intends to commence fishing. Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day, one communication shall suffice on first entry . 1.2 . On each occasion the vessel leaves the zone referred to under 1.1 : ( a ) the information specified under 1.5 ; (b ) the quantity (in kilograms live-weight) of each species of fish in the hold ; (c ) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (d) the ICES division in which the catches were taken; (e ) the quantity (in kilograms live-weight) of each species transferred to and /or from other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made; ( f) the quantity ( in kilograms live-weight) of each species landed in a port of the Community since the vessel entered the zone . Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day, one single communication on the last exit will be sufficient . 1.3 . At three-day intervals , commencing on the third day after the vessel first enters the zones referred to under 1.1 when fishing for herring and mackerel , and at weekly intervals, commencing on the seventh day after the vessel first enters the zone referred to under 1.1 when fishing for all species other than herring and mackerel : ( a ) the information specified under 1.5 ; (b ) the quantity (in kilograms live-weight) of each species caught since the previous transmission; (c ) the ICES division in which the catches were made . 1.4 . On each occasion the vessel moves from one ICES division to another: ( a ) the information specified under 1.5 ; (b ) the quantity ( in kilograms live-weight) of each species caught since the previous transmission ; (c ) the ICES division in which the catches have been taken . 1.5 . ( a ) The name, call sign , external identification letters and numbers of the vessel and the name of its master; (b ) the serial number of the message for the voyage concerned; (c ) identification of the type of message ; (d ) the date , the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels ( telex 24 189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2 . If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel's behalf by another vessel . 3 . Name of radio station Call sign of radio station OXP OXB OYE Skagen BISvand Renne 31 . 12 . 92 Official Journal of the European Communities No L 397 / 61 Norddeich Scheveningen Oostende North Foreland Humber Cullercoats Wick Portpatrick Anglesey Ilfracombe Niton Stonehaven Portishead Land's End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon Thorshavn Bergen Farsund Floro Rogaland TjÃ ¸me Alesund DAF DAK DAH DAL DAI DAM DAJ DAN PCH OST GNF GKZ GCC GKR GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB FFU FFO FFC OXJ LGN LGZ LGL LGQ LGT LGA .4 . Form of the communications The information specified under point 1 shall contain the following particulars, which shall be given in the following order :  name of vessel ,  call sign ,  external identification letters and numbers ,  serial number of the message for the voyage in question ,  indication of the type of message according to the following code:  message when entering one of the zones referred to under 1.1 : 'IN',  message when leaving one of the zones referred to under 1.1 : 'OUT',  message when moving from one ICES division to another : 'ICES',  weekly message : 'WKL',  three-day message: '2 WKL',  the date , the time and the geographical position ,  the ICES divisions / sub-areas in which fishing is expected to commence ,  the date on which fishing is expected to commence ,  the quantity (in kilograms live-weight) of each species of fish in the hold using the code mentioned in point 5 ,  the quantity (in kilograms live-weight) of each species of fish caught since the previous transmission using the code mentioned in point 5 ,  the ICES divisions / sub-areas in which the catches were made ,  the quantity (in kilograms live-weight) of each species transferred to and/or from other vessels since the previous transmission ,  the name and call sign of the vessel to and / or from which the transfer was made ,  the quantity (in kilograms live-weight) of each species landed in a port of the Community since the previous transmission ,  the name of the master . 31 . 12 . 92No L 397 / 62 Official Journal of the European Communities 5 . The code to be used to indicate the species on board as mentioned in point 4 above: PRA  Northern deep-water prawn (Pandalus borealis), HKE  Hake (Merluccius merluccius), GHL  Greenland halibut (Reinhardtius hippoglossoides), COD  Cod (Gadus morhua), HAD  Haddock (Melanogrammus aeglefinus), HAL  Halibut (Hippoglossus hippoglossus), MAC  Mackerel (Scomber scombrus), HOM  Horse-mackerel (Trachurus trachurus), RNG  Round-nose grenadier (Coryphaenoides rupestris), POK  Saithe (Pollachius virens), WHG  Whiting (Merlangus merlangus), HER  Herring (Clupea harengus), SAN  Sand-eel (Ammodytes spp.), SPR  Sprat (Sprattus sprattus), PLE  Plaice (Pleuronectes platessa), NOP  Norway pout (Trisopterus esmarkii), LIN  Ling (Molva molva), PEZ  Shrimp (Panaeidae), ANE  Anchovy (Engraulis encrasicholus), RED  Redfish (Sebastes spp.), PLA  American plaice (Hypoglossoides platessoides), SQX  Squid (Illex spp .), YEL  Yellowtail flounder (Limanda ferruginea), WHB  Blue whiting (Micromesistius poutassou), TUN  Tuna (Thunnidae), ' BLI  Blue ling (Molva dypterygia), USK  Tusk (Brosme brosme), DGS  Dogfish (Squalus acanthias), BSK  Basking shark (Cetorinhus maximus), POR  Porbeagle (Lamma nasus), SQC  Common squid (Loligo spp.), POA  Atlantic pomfret (Brama brama), PIL  Sardine (Sardina pilchardus), CSH  Common shrimp (Crangon crangon), LEZ  Megrim (Lepidorhombus spp.), MNZ  Angler /Monk (Lophius spp .), NEP  Norway lobster (Nephrops norvegicus), POL  Pollack (Pollachius pollachius), ARG  Argentine (Argentina sphyraena), OTH  Other .